Citation Nr: 0420645	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for status post colon 
polypectomy.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to an initial compensable rating for lipoma, 
right posterior neck.

5.  Entitlement to an initial compensable rating for right 
inguinal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that the veteran has claimed headaches due to 
his service-connected lipoma.  The RO should address this 
claim accordingly.

The issues of entitlement to service connection for a right 
foot disorder, and entitlement to compensable ratings for a 
right inguinal hernia and lipoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims of service connection for a 
right hand disorder and status post colon polypectomy has 
been obtained by the RO, and the RO has notified him of the 
type of evidence needed to substantiate his claims.

2.  The veteran does not have a current disorder of the right 
hand or right fourth digit.  

3.  The veteran does not have a current disorder of colon 
polyps.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  Colon polyps were not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received in October 1999, prior to the date 
of VCAA enactment.  Thereafter, in a rating decision dated in 
September 2000, the RO denied service connection as to the 
issues being decided on appeal.  Only after that rating 
action was promulgated did the AOJ, in a VCAA letter issued 
in November 2001, notify the veteran of what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in November 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, and treatment records from the VA Medical Center 
(VAMC) in Loma Linda, California.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains a VA 
examination performed in November 1999.  As to the issues 
being decided on appeal, the examination report obtained is 
thorough and contains sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Factual Background

Right hand disorder

Service medical records reflect that in May 1996, the veteran 
sought treatment for his fourth digit on the right hand.  The 
veteran reported that eighteen days prior, while running, he 
tripped and fell down a hill, sustaining trauma to his fourth 
digit.  Physical examination of the hand revealed slight 
edema of the fourth digit.  An aluminum splint was applied to 
the digit.  A fracture to the right hand, fourth digit was 
diagnosed.

At the November 1999 VA examination, the veteran reported 
fracturing his right hand in 1997 after being struck by a 
Pugil stick during Pugil stick training.  He reported that 
the fracture occurred over the right fourth metacarpal 
phalangeal (MP) joint, and he was treated with a finger 
brace.  At the examination, he denied any pain, swelling, 
effusion, erythema or warmth over the fracture site.  He 
denied limited range of motion of the joint.  On physical 
examination, the examiner noted that the veteran was right-
hand dominant.  He could make a fist, his hand strength was 
normal, and he did not require assistive devices for 
ambulation.  Physical examination of the right 
metacarpophalangeal (MCP) joint revealed no evidence of 
tenderness, effusion, swelling, drainage, instability, 
abnormal movement or weakness.  The right fourth finger 
active distal interphalangeal (DIP) joint flexion was within 
normal limits at 90 degrees.  The active right fourth DIP 
joint extension was within normal limits at 30 degrees.  The 
active right fourth proximal interphalangeal (PIP) joint 
flexion was within normal limits at 100 degrees.  Active 
right fourth PIP joint extension was within normal limits at 
30 degrees.  Active right fourth MP joint flexion was within 
normal limits at 90 degrees.  Active right fourth MP joint 
extension was within normal limits at 20 degrees.  Range of 
motion of the right fourth finger was not limited by pain, 
fatigue, weakness or lack of endurance following repeated 
use.  The diagnosis rendered was status post right hand 
fracture-healed, no residuals.  An X-ray examination revealed 
no evidence of a fracture, dislocation, or other osseous or 
articular abnormality, and the regional soft tissues appeared 
normal.  The impression was no abnormality was demonstrated.

Post colon polypectomy

Service medical records reflect that in April 1999, the 
veteran underwent a colonoscopy.  Colonoscopy revealed normal 
ileum, patchy areas of inflammation in left 
transverse/sigmoid (colitis versus prep artifact), and 
descending colon polyp.  The final diagnosis was an 
adenomatous polyp.

At a VA examination performed in November 1999, the veteran 
reported that in May or June 1999, he presented with rectal 
bleeding.  An upper cystoscopy and colonoscopy were performed 
which revealed inflammation of the colon and a large polyp, 
which was subsequently removed.  At the time of the 
examination, the veteran denied any problems holding his 
stool.  He complained of hemorrhoids, with hemorrhoidal 
bleeding almost on a daily basis associated with bowel 
movements.  He also reported a problem with constipation.  On 
rectal examination, there was no evidence of fissures or 
fecal leakage.  There was the presence of a small internal 
hemorrhoid without evidence of bleeding or thrombosis.  
Palpation of the rectal wall was normal.  The prostate was 
within normal limits, without nodules or masses.  There was 
no evidence of acute gastrointestinal bleed.  The examiner's 
diagnosis was status post colon polypectomy, no residuals.

A treatment record from the VAMC in Loma Linda reflects that 
in May 2001 the veteran underwent a colonoscopy which 
revealed no recurrence of colon polyps.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

III.  Analysis

Right hand disorder

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records reflect that the 
veteran fractured the fourth digit of his right hand in May 
1996.  It is not shown from the record, however, that the 
veteran currently suffers from any residual disability from 
the disorder.  

The November 1999 examiner noted a diagnosis of status post 
right hand fracture-healed, no residuals.  Range of motion 
was normal, and was not limited by pain, fatigue, weakness or 
lack of endurance following repeated use.  The X-ray 
examination was negative for any abnormalities.  

As the medical evidence demonstrates that the veteran does 
not currently have a disorder of the right hand or fourth 
digit, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Post colon polypectomy

Service medical records reflect that the veteran underwent a 
colonoscopy in April 1999, and a colon polyp was identified 
and removed.  It is not shown from the record, however, that 
the veteran currently suffers from any recurrent colon 
polyps.

The November 1999 examiner's diagnosis was status post colon 
polypectomy, no residuals.  A May 2001 colonoscopy was 
negative for any recurrent colon polyps.  

As the medical evidence demonstrates that the veteran does 
not currently have a disorder of colon polyps, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must 
be denied.  Id.


ORDER

Entitlement to service connection for a right hand disorder 
is denied.

Entitlement to service connection for status post colon 
polypectomy is denied.



REMAND

As previously noted, under the VCAA, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio, 16 Vet. App. at 187.  In a letter issued by the 
RO in November 2001, the veteran was notified of the 
provisions of the VCAA as it related to his claims of service 
connection, however the letter did not address the veteran's 
claims for compensable ratings.  The RO should inform the 
veteran of his rights under the VCAA as it pertains to his 
claims for compensable ratings for a right inguinal hernia 
and lipoma, including a general advisement that he should 
submit any evidence in support of his claims which he has in 
his possession, and VA's duty to assist him in obtaining any 
evidence he is unable to obtain on his own.  

The evidence of record contains an indication that the 
veteran may have received vocational rehabilitation.  If so, 
the RO should obtain the veteran's vocational rehabilitation 
folder and associate it with the claims folder.

As for the issue of entitlement to service connection for a 
right foot fracture, the veteran claims that he fractured his 
right foot during exercise training in the early 1990s.  At 
the VA examination in November 1999, the examiner diagnosed 
status post right foot fracture-healed, no residuals.  A 
treatment record from the VAMC in Loma Linda noted in July 
2000 that an X-ray examination reflected a poorly healed 
fracture of the right fifth metatarsal.  In October 2001, the 
veteran was treated for numbness in the right fifth toe.  The 
veteran stated that he fractured his right toe in 1996 during 
active service, and since then complained of numbness in the 
right lateral aspect of the fifth toe.  The veteran should be 
afforded a VA examination, and the examiner should provide an 
opinion as to whether the veteran has a current disorder of 
the foot, and whether it is related to service, including any 
injury sustained in service.

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  The RO should advise 
the veteran of the new rating criteria, and readjudicate the 
veteran's claim under the old and new criteria.  The RO 
should also afford the veteran a new VA examination to 
determine the current severity of his lipoma.

As for the issue of a compensable rating for a right inguinal 
hernia, the veteran has claimed that he was terminated due in 
part to his service-connected disability.  The veteran should 
be afforded a VA examination to assess the current severity 
of his hernia disorder and to assess whether his hernia 
disorder has resulted in marked interference with earning 
capacity or employment.  The RO should, then, readjudicate 
the veteran's entitlement to a compensable rating for a right 
inguinal hernia, including consideration of whether the 
veteran is entitled to the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  The RO should also 
provide the veteran with the applicable regulations.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should associate the 
veteran's vocational rehabilitation 
folder with the claims folder.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current right foot 
disorder, and whether any such disorder 
is etiologically related to service.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that any foot disorder is 
etiologically related to his service or 
was aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

4.  The RO should advise the veteran of 
the new rating schedule for evaluating 
skin disorders, effective August 30, 
2002, codified at 38 C.F.R. § 4.118.  

5.  The veteran should be scheduled for 
a VA dermatology examination to address 
the current severity of his lipoma, 
right posterior neck.  All indicated 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should discuss 
whether there is visible or palpable 
tissue loss, and/or gross distortion or 
asymmetry, and/or any disfigurement.  
The examiner should state the amount of 
exposed area affected by the disorder 
and any such treatment or therapy 
required.  

6.  The veteran should be scheduled for 
a VA medical examination to address the 
current severity of his right inguinal 
hernia.  All indicated studies should 
be performed and all clinical findings 
should be reported in detail.  The 
examiner should also discuss whether 
the veteran's hernia has resulted in 
marked interference with earning 
capacity or employment

7.  The RO should, then, readjudicate 
the veteran's claim of service 
connection for a right foot disorder, 
and entitlement to compensable ratings 
for a right inguinal hernia and lipoma, 
right posterior neck.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



